
	
		I
		111th CONGRESS
		2d Session
		H. R. 5029
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2010
			Mr. Jordan of Ohio
			 (for himself and Mr. Chaffetz)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Financial Services and
			 Appropriations, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow the
		  private sector to create robust levels of economic growth.
	
	
		1.Short titleThis Act may be cited as the
			 Economic Freedom Act of
			 2010.
		2.Zero percent capital
			 gains rate for individuals and corporations
			(a)Zero percent
			 capital gains rate for individuals
				(1)In
			 generalParagraph (1) of
			 section 1(h) of the Internal Revenue Code of 1986 is amended by striking
			 subparagraph (C), by redesignating subparagraphs (D) and (E) and subparagraphs
			 (C) and (D), respectively, and by amending subparagraph (B) to read as
			 follows:
					
						(B)0 percent of the adjusted net capital gain
				(or, if less, taxable
				income);
						.
				(2)Alternative
			 minimum taxParagraph (3) of section 55(b) is amended by striking
			 subparagraph (C), by redesignating subparagraph (D) as subparagraph (C), and by
			 amending subparagraph (B) to read as follows:
					
						(B)0 percent of the adjusted net capital gain
				(or, if less, taxable excess),
				plus
						.
				(3)Repeal of sunset
			 of reduction in capital gains rates for individualsSection 303
			 of the Jobs and Growth Tax Relief Reconciliation Act of 2003 shall not apply to
			 section 301 of such Act.
				(b)Zero percent
			 capital gains rate for corporations
				(1)In
			 generalSection 1201 of the Internal Revenue Code of 1986 is
			 amended by redesignating subsection (b) as subsection (c), and by striking
			 subsection (a) and inserting the following new subsections:
					
						(a)General
				ruleIf for any taxable year
				a corporation has a net capital gain, then, in lieu of the tax imposed by
				sections 11, 511, 821(a) or (c), and 831(a), there is hereby imposed a tax (if
				such tax is less than the tax imposed by such sections) which shall consist of
				the sum of—
							(1)a tax computed on
				the taxable income reduced by the amount of the net capital gain, at the rates
				and in the manner as if this subsection had not been enacted,
							(2)0 percent of the
				adjusted net capital gain (or, if less, taxable income),
							(3)25 percent of the
				excess (if any) of—
								(A)the unrecaptured section 1250 gain (or, if
				less, the net capital gain (determined without regard to subsection (b)(2)),
				over
								(B)the excess (if
				any) of—
									(i)the sum of the
				amount on which tax is determined under paragraph (1) plus the net capital
				gain, over
									(ii)taxable income,
				plus
									(4)28 percent of the
				amount of taxable income in excess of the sum of the amounts on which tax is
				determined under the preceding paragraphs of this subsection.
							(b)Definitions and
				special rulesFor purposes of this section—
							(1)In
				generalThe terms adjusted net capital gain and
				unrecaptured section 1250 gain shall have the respective meanings
				given such terms in section 1(h).
							(2)Dividends taxed
				at net capital gainExcept as
				otherwise provided in this section, the term net capital gain has
				the meaning given such term in section
				1(h)(11).
							.
				(2)Alternative
			 minimum taxSection 55(b) of such Code is amended by adding at
			 the end the following new paragraph:
					
						(4)Maximum rate of
				tax on net capital gain of corporationsThe amount determined
				under paragraph (1)(B)(i) shall not exceed the sum of—
							(A)the amount
				determined under such paragraph computed at the rates and in the same manner as
				if this paragraph had not been enacted on the taxable excess reduced by the net
				capital gain, plus
							(B)the amount
				determined under section
				1201.
							.
				(3)Technical
			 amendments
					(A)Section 1202(a) of
			 such Code is amended by striking 50 percent and inserting
			 100 percent.
					(B)Section 1445(e)(1)
			 of such Code is amended by striking 35 percent (or, to the extent
			 provided in regulations, 15 percent) and inserting 0
			 percent.
					(C)Section 1445(e)(2)
			 of such Code is amended by striking 35 percent and inserting
			 0 percent.
					(D)Section
			 7518(g)(6)(A) of such Code is amended by striking 15 percent (34 percent
			 in the case of a corporation) and inserting 0 percent
			 .
					(E)Section
			 607(h)(6)(A) of the Merchant Marine Act, 1936 is amended by striking 15
			 percent (34 percent in the case of a corporation) and inserting
			 0 percent.
					(c)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to taxable years beginning after December 31,
			 2009.
				(2)WithholdingThe
			 amendments made by subparagraphs (A) and (B) of subsection (b)(3) shall take
			 apply to dispositions and distributions after the date of the enactment of this
			 Act.
				3.Reduction in corporate
			 income tax rates
			(a)In
			 generalSubsection (b) of section 11 of the Internal Revenue Code
			 of 1986 is amended to read as follows:
				
					(b)Amount of
				taxThe amount of the tax imposed by subsection (a) shall be 12.5
				percent of taxable
				income.
					.
			(b)Conforming
			 amendments
				(1)Section
			 55(b)(1)(B)(i) of such Code is amended by striking 20 percent
			 and inserting 12.5 percent.
				(2)Section 280C(c)(3)(B)(ii)(II) of such Code
			 is amended by striking maximum rate of tax under section
			 11(b)(1) and inserting rate of tax under section
			 11(b).
				(3)Section 832(b)(1)
			 of such Code is amended by striking rates provided in section
			 11(b) and inserting rate provided in section
			 11(b).
				(4)Sections 244(a)(2)(B), 247(a)(2)(B),
			 527(b)(1), 835(e), 852(b)(1), 857(b)(4)(A), 860G(c)(1), 904(b)(3)(E)(ii)(II),
			 and 1375(a) of such Code is amended by striking highest rate of
			 tax and inserting rate of tax.
				(5)Sections 860E(e)(2)(B), 860E(e)(6)(A)(ii),
			 860K(d)(2)(A)(ii), 860K(e)(1)(B)(ii), 1446(b)(2)(B), and 7874(e)(1)(B) of such
			 Code are each amended by striking highest rate of tax specified in
			 section 11(b)(1) and inserting rate of tax specified in section
			 11(b).
				(6)Section 904(b)(3)(D)(ii) of such Code is
			 amended by striking (determined without regard to the last sentence of
			 section 11(b)(1)).
				(7)Section 962 of such Code is amended by
			 striking subsection (c) and by redesignating subsection (d) as subsection
			 (c).
				(8)Section 1201(a) of such Code is
			 amended—
					(A)by striking
			 35 percent (determined without regard to the last 2 sentences of section
			 11(b)(1)) and inserting 15 percent, and
					(B)by striking
			 35 percent in paragraph (2) and inserting 15
			 percent.
					(9)Section 1561(a) of such Code is
			 amended—
					(A)by striking
			 paragraph (1) and by redesignating paragraphs (2), (3), and (4) as paragraphs
			 (1), (2), and (3), respectively,
					(B)by striking
			 The amounts specified in paragraph (1), the and inserting
			 The,
					(C)by striking
			 paragraph (2) and inserting paragraph (1),
					(D)by striking
			 paragraph (3) both places it appears and inserting
			 paragraph (2),
					(E)by striking
			 paragraph (4) and inserting paragraph (3),
			 and
					(F)by striking the
			 fourth sentence.
					(10)Subsection (b) of section 1561 of such Code
			 is amended to read as follows:
					
						(b)Certain short
				taxable yearsIf a corporation has a short taxable year which
				does not include a December 31 and is a component member of a controlled group
				of corporations with respect to such taxable year, then for purposes of this
				subtitle, the amount to be used in computing the accumulated earnings credit
				under section 535(c)(2) and (3) of such corporation for such taxable year shall
				be the amount specified in subsection (a)(1) divided by the number of
				corporations which are component members of such group on the last day of such
				taxable year. For purposes of the preceding sentence, section 1563(b) shall be
				applied as if such last day were substituted for December
				31.
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			4.Estate tax repeal
			 made permanentSection 901 of
			 the Economic Growth and Tax Relief Reconciliation Act of 2001 shall not apply
			 to title V of such Act.
		5.Election to
			 expense business assets
			(a)In
			 generalSection 179 of the
			 Internal Revenue Code of 1986 is amended to read as follows:
				
					179.Election to
				expense certain depreciable business assets
						(a)Treatment as
				expensesA taxpayer may elect
				to treat the cost of any property to which this section applies as an expense
				which is not chargeable to capital account. Any cost so treated shall be
				allowed as a deduction for the taxable year in which such property is placed in
				service.
						(b)Property to
				which section applies
							(1)In
				generalThis section shall apply to property—
								(A)which is—
									(i)tangible property
				(to which section 168 applies), or
									(ii)computer software
				(as defined in section 197(e)(3)(B)) which is described in section
				197(e)(3)(A)(i), to which section 167 applies,
									(B)which is section
				1245 property (as defined in section 1245(a)(3)) or 1250 property (as defined
				in section 1250(c)), and
								(C)which is acquired
				by purchase for use in the active conduct of a trade or business.
								Such term
				shall not include any property described in section 50(b) and shall not include
				air conditioning or heating units.(2)Purchase
				definedFor purposes of
				paragraph (1), the term purchase means any acquisition of
				property, but only if—
								(A)the property is
				not acquired from a person whose relationship to the person acquiring it would
				result in the disallowance of losses under section 267 or 707(b) (but, in
				applying section 267(b) and (c) for purposes of this section, paragraph (4) of
				section 267(c) shall be treated as providing that the family of an individual
				shall include only his spouse, ancestors, and lineal descendants),
								(B)the property is
				not acquired by one component member of a controlled group from another
				component member of the same controlled group, and
								(C)the basis of the
				property in the hands of the person acquiring it is not determined—
									(i)in
				whole or in part by reference to the adjusted basis of such property in the
				hands of the person from whom acquired, or
									(ii)under section
				1014(a) (relating to property acquired from a decedent).
									(3)CostFor
				purposes of this section, the cost of property does not include so much of the
				basis of such property as is determined by reference to the basis of other
				property held at any time by the person acquiring such property.
							(4)Controlled group
				definedFor purposes of this
				section, the term controlled group has the meaning assigned to it
				by section 1563(a), except that, for such purposes, the phrase more than
				50 percent shall be substituted for the phrase at least 80
				percent each place it appears in section 1563(a)(1).
							(5)Coordination
				with section 38No credit
				shall be allowed under section 38 with respect to any amount for which a
				deduction is allowed under subsection (a).
							(6)Recapture in
				certain casesThe Secretary shall, by regulations, provide for
				recapturing the benefit under any deduction allowable under subsection (a) with
				respect to any property which is not used predominantly in a trade or business
				at any time.
							(c)Election
							(1)In
				generalAn election under this section for any taxable year
				shall—
								(A)specify the items
				of property to which the election applies, and
								(B)be made on the
				taxpayer’s return of the tax imposed by this chapter for the taxable
				year.
								Such
				election shall be made in such manner as the Secretary may by regulations
				prescribe.(2)Election
				irrevocableAny election made under this section, and any
				specification contained in any such election, may not be revoked except with
				the consent of the
				Secretary.
							.
			(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			6.Payroll Tax Decrease
			 for 2010
			(a)EmployeesSection 3101 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new subsection:
				
					(d)Reduction in tax
				rate for 2010In the case of
				wages received during calendar year 2010—
						(1)subsection (a)
				shall be applied by substituting 3.1 percent for 6.2
				percent in the table contained therein, and
						(2)subsection (b) shall be applied by
				substituting 0.725 percent for 1.45 percent in
				paragraph (6)
				thereof.
						.
			(b)EmployersSection
			 3111 of such Code is amended by adding at the end the following new
			 subsection:
				
					(d)Reduction in tax
				rate for 2010In the case of
				wages paid during calendar year 2010—
						(1)subsection (a)
				shall be applied by substituting 3.1 percent for 6.2
				percent in the table contained therein, and
						(2)subsection (b) shall be applied by
				substituting 0.725 percent for 1.45 percent in
				paragraph (6)
				thereof.
						.
			(c)Self-EmploymentSection
			 1401 of such Code is amended by adding at the end the following new
			 subsection:
				
					(d)Reduction in tax
				rate for 2010In the case of
				a taxable year beginning in 2010—
						(1)subsection (a)
				shall be applied by substituting 6.2 percent for 12.4
				percent in the table contained therein, and
						(2)subsection (b) shall be applied by
				substituting 1.45 percent for 2.90 percent in
				paragraph (6)
				thereof.
						.
			(d)Effective
			 date
				(1)In
			 generalExcept as provided by paragraph (2), the amendments made
			 by this section shall apply with respect to remuneration paid after December
			 31, 2009.
				(2)Self-employmentThe
			 amendment made by subsection (c) shall apply to taxable years beginning after
			 December 31, 2009.
				7.Rescission and repeal
			 in ARRA
			(a)RescissionOf the discretionary appropriations made
			 available in division A of the American Recovery and Reinvestment Act of 2009
			 (Public Law 111–5), all unobligated balances are rescinded.
			(b)RepealSubtitles B and C of title II and titles
			 III through VII of division B of the American Recovery and Reinvestment Act of
			 2009 (Public Law 111–5) are repealed.
			8.Termination of
			 TARP authoritySection 120 of
			 the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5230) is amended to
			 read as follows:
			
				120.Termination of
				authorityThe authorities
				provided under sections 101(a), excluding section 101(a)(3), and 102 shall
				terminate on the date of the enactment of the Economic Freedom Act of
				2010.
				.
		9.Requiring the
			 sale of stock and warrants received under TARPNot later than the end of the 1-year period
			 beginning on the date of the enactment of this Act, the Secretary of the
			 Treasury shall sell all stock and warrants acquired by the Secretary under the
			 Troubled Asset Relief Program under title I of the Emergency Economic
			 Stabilization Act of 2008 (12 U.S.C. 5211 et seq.).
		
